dismis.re                                                           



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO.02-03-199-CV





PORTER TRUCK SALES, INC.,				               APPELLANTS

DALE LANCE MCBRIDE AND 

DEBORAH MCBRIDE, OMEGA 

CONTRACTING, INC., AND

FABIAN CARDENAS



V.



RICK MORALES									   APPELLEE

----------

FROM THE 271
ST
 DISTRICT COURT OF WISE COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

We have considered the “Motion To Dismiss Appeal Of Appellant Porter Truck Sales.”  It is the court’s opinion that the motion should be granted; therefore, we dismiss the appeal of appellant Porter Truck Sales Inc.  
See 
T
EX.
 R. A
PP.
 P. 42.1(a)(1), 43.2(f).  This case shall hereafter be styled “
Dale Lance McBride and Deborah McBride, Omega Contracting, Inc., and Fabian Cardenas v. Rick Morales
.”

Costs of this appeal shall be taxed against party incurring same, for  which let execution issue.



PER CURIAM	





PANEL D:	GARDNER, J.; CAYCE, C.J.; and WALKER, J.



DELIVERED: January 22, 2004

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.